Case: 17-11499   Date Filed: 01/25/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11499
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:15-cr-00034-RWS-JCF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MITCHELL LOGAN REEVES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 25, 2018)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-11499     Date Filed: 01/25/2018    Page: 2 of 3


      Mitchell Reeves appeals his 104-month sentence for armed bank robbery

and brandishing a firearm during and in relation to a crime of violence. He argues

that his below-guideline sentence was substantively unreasonable because the

district court ignored mitigating factors, including his lack of criminal history, drug

addiction, and traumatic childhood; placed too much emphasis on the seriousness

of the offense; and improperly speculated about the effect the offense may have

had on the bank teller.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

The party challenging the sentence bears the burden of showing that the sentence is

unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. Id.

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” of 18 U.S.C. § 3553(a)(2), including the

need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter criminal conduct, and protect the public from

the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). The court

must also consider the nature and circumstances of the offense and the history and

characteristics of the defendant. Id. § 3553(a)(1). While the weight given to any

specific § 3553(a) factor is committed to the sound discretion of the district court,

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007), the court abuses its


                                           2
              Case: 17-11499      Date Filed: 01/25/2018   Page: 3 of 3


discretion when it “(1) fails to afford consideration to relevant factors that were

due significant weight, (2) gives significant weight to an improper or irrelevant

factor, or (3) commits a clear error of judgment in considering the proper factors.”

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). Although

we do not presume that a sentence falling within the guideline range is reasonable,

we ordinarily expect such a sentence to be reasonable. United States v. Hunt, 526
F.3d 739, 746 (11th Cir. 2008).

      Here, the district court did not abuse its discretion by imposing a 104-month

total sentence, which was below the guideline range and well below the statutory

maximum. The district court thoughtfully considered the mitigating factors,

including Reeves’s difficult upbringing, his drug addictions, his lack of criminal

history, and the support he received from family and friends. But it reasonably

relied on the seriousness of the offense, which included pointing a loaded gun at a

bank teller, and it was not improper for the district court to draw on past

experience to consider the effect the offense may have had on the teller. See

United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009) (“There is no

requirement that sentencing judges . . . ignore what they have learned from similar

cases over the years.”).

      Reeves’s sentence was substantively reasonable. Accordingly, we affirm.

      AFFIRMED.


                                           3